Citation Nr: 0007360
Decision Date: 03/20/00	Archive Date: 09/08/00

DOCKET NO. 97-19 902               DATE MAR 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in North Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for a thyroid disorder.

2. Entitlement to an increased rating for a neck scar, residual of
thyroglossal cyst excision, currently rated as 10 percent
disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and her Husband

ATTORNEY FOR THE BOARD 

C. Hancock, Counsel 

INTRODUCTION

The veteran served on active duty from July 1974 to April 1976.

These issues come before the Board of Veterans' Appeals (Board) on
appeal from rating decisions from the Department of Veterans
Affairs (VA) North Little Rock, Arkansas, Regional Office (RO). The
Board, in December 1998, remanded these claims to the RO in order
so that additional development of the evidence could be
accomplished.

FINDINGS OF FACT

1. The most current medical evidence of record does not show the
presence of thyroid disease.

2. The thyroglossal cyst excision scar is no more than moderately
disfiguring with complaints of pain, fullness, and discomfort on
movement or swallowing, and tenderness with applied pressure.

CONCLUSIONS OF LAW

1. A thyroid disability was not incurred in or aggravated by
military service. 38 U.S.C.A. 1110, 1131, 5107 (West 1991); 38
C.F.R. 3.303 (1999).

- 2 - 


2. The criteria for a rating in excess of 10 percent for a neck
scar, residual of thyroglossal cyst excision, have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code
7800 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Initially, the Board finds that the veteran's claim for entitlement
to service connection is well grounded pursuant to 38 U.S.C.A.
5107(a) (West 1991) in that the claim is plausible or capable of
substantiation. See Murphy v. Derwinski, 1 Vet. App. 78 (1990).
Once it has been determined that a claim is well grounded VA has a
statutory duty to assist the veteran in the development of evidence
pertinent to his claim. In this regard, the Board remanded this
case in December 1998 for additional development of the evidence,
to include a VA examination. The requested actions were completed
and the Board is satisfied that the duty to assist the veteran has
been met.

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a preexisting injury or disease in line of duty.
38 U.S.C.A. 1110, 1131 (West 1991). Regulations also provide that
service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999). Such a determination requires a finding of
a current disability, which is related to an injury or disease,
incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993);
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Every veteran shall be taken to have been in sound condition when
examined, accepted, and enrolled for service, except as to defects,
infirmities, or disorders noted at the time of examination,
acceptance, and enrollment, or if clear and

- 3 - 

unmistakable evidence demonstrates that the injury or the disease
existed before acceptance and enrollment and was not aggravated by
such service. 38 U.S.C.A. 1111, 1137 (West 1991).

Clear and unmistakable evidence (obvious or manifest) is required
to rebut the presumption of aggravation where the preservice
disability underwent an increase in severity during service. This
includes medical facts and principles, which may be considered to
determine whether the increase is due to the natural progress of
the condition. Aggravation may not be conceded where the disability
underwent no increase in severity during service on the basis of
all the evidence of record pertaining to the manifestations of the
disability prior to, during, and subsequent to service. 38 U.S.C.A.
1153 (West 1991); 38 C.F.R. 3.306(b) (1999).

A review of the evidence of record reflects that the majority of
the service medical records have been lost. Efforts to locate these
records have been unsuccessful. The only service medical record on
file is the entrance examination report which shows no abnormality.
The remaining evidence, to include hearing testimony, reflects that
during service in 1975 she underwent an excision of a thyroglossal
cyst. She was treated at private facilities prior to service
beginning in the late 1950s for goiter. In July 1968 the impression
was goiter. Private thyroid scan results dated in July 1968 were
described as negative; a clinical diagnosis of hyperthyroidism was
provided. Thyroid scans in January and February 1969 showed a
diffusely enlarged gland with no aberrant thyroid, which took up
iodine. In November 1972 the impression was benign thyroid goiter.
Prior to service she an excision of a thyroglossal cyst.

The report of a VA examination conducted in January 1993 shows that
the veteran reported that while at Fort Sill, Oklahoma, in 1975 she
underwent surgical removal of a thyroglossal duct cyst, and that
she had gotten along nicely since that time. Examination revealed
that the thyroid was palpably enlarged. A scar consistent with the
described cyst removal was noted.

- 4 -

The veteran testified at a hearing in July 1994 that she had a
thyroid cyst removed when she was a child as well as during her
period of service. She stated that she had no problems between the
time that the cysts were removed and was not being currently
treated for a thyroid condition.

She also provided testimony at a hearing in January 1995. She
stated that she was currently being treated by a private physician
for an enlarged thyroid.

A January 1995 private medical note shows that the veteran was
receiving treatment at that time for an enlarged thyroid.

In May 1996, the Board granted service connection for the
postoperative residuals (scar) of the excision of a thyroglossal
cyst.

A hearing was also conducted in February 1997. The veteran
testified that at the time of her service entrance she was
experiencing a feeling of fullness as a result of her enlarged
thyroid. She added that she was treated by both private and
military physicians for her enlarged thyroid during her period of
service. She complained of tenderness in the area where her cyst
was removed during service as well of feelings of tiredness,
shortness of breath, and having problems sleeping.

The veteran continued to be treated at a VA outpatient clinic from
1997 to 1999 for various disorders. A VA outpatient clinic record
dated in February 1997 shows a diagnosis of questionable enlarged
thyroid. An April 1997 VA consultation shows that examination of
the veteran's head was within normal limits except for findings
reflective of an enlarged thyroid. In September 1997 enlarged
thyroid was diagnosed. VA testing accomplished in October 1997
showed lobulation of the left isthmus of the thyroid which may be
lobulation of normal tissue or may represent a solid nodule; and
globular shape to the right and left lobes of the thyroid without
enlargement or focal abnormality. A treatment addendum, dated in
November 1997, shows that a thyroid scan was found to be normal.

5 - 

A hearing was held at the RO in November 1997. She testified that
on VA examination in October 1997 it was determined that she had a
thyroid cyst. She stated that she began to receive treatment from
VA for her thyroid disorder in 1997. The veteran's husband
testified that her thyroid disorder caused her to experience
problems with sleeping, breathing, as well as with eating and
drinking.

A VA examination was conducted in April 1999 for the purpose of
ascertaining the nature and severity of any thyroid disorder. The
report of examination shows that the examiner indicates that
following his review of the record, and after talking with the
veteran, that there had not been a real established diagnosis of
thyroid disease. The examiner mentioned recent VA treatment which
suggested an enlarged thyroid as well as the findings associated
with a 1997 VA thyroid scan, but noted that this was just a
variation of a normal gland by description. He mentioned that the
veteran had never had either thyroid surgery or radioactive
treatment to her thyroid gland.

The examiner noted that on examination the thyroid felt perfectly
normal and that there was no evidence of a nodule or hardened or
indurated areas. The gland was noted to be symmetrical. A
considerable amount of adipose tissue in the subcutaneous location
anterior to the thyroid was noted which was indicated to be
associated with the veteran's service-connected scar. The diagnoses
were postoperative status, excision of thyroglossal duct cyst and
thyroid disease not found. The examiner commented that the
thyroglossal duct cyst was an entirely different problem than any
alleged thyroid disease. He opined that the cyst was incompletely
excised when the veteran was a child and had not recurred since the
veteran had a cyst excised at Fort Sill, Oklahoma in 1975. The
examiner further opined that the findings associated with the
above-discussed thyroid scan in 1997 was just a variation of
normal, adding that clinically the veteran had a normal thyroid
examination. He concluded by stating that the thyroglossal duct
cyst, which apparently reoccurred during her period of service and
which was then re-excised, was a separate problem from any alleged
thyroid disease.

- 6 -

The report of a private general medical examination dated in March
1999 was submitted to VA in May 1999, subsequent to the April 1999
VA examination. Review of the report shows that examination of the
neck showed thyromegaly. Adenopathy was not shown. A diagnosis
concerning the thyroid was not provided.

The veteran's representative, as part of a February 2000
Appellant's Brief, noted that the veteran had indicated in March
1999 that Social Security Administration (SSA) benefits had been
discontinued and that, in effect, there may be additional medical
records held by SSA. The representative also noted that there
appeared to be an inconsistency concerning the medical evidence of
record. He noted that while no thyroid disease was diagnosed at the
time of the veteran's recent VA examination, the veteran was in
fact being treated for an enlarged thyroid. It was requested that
the case be remanded so that the above-argued inconsistency could
be resolved.

To summarize, where the determinative issue involves a question of
medical diagnosis or medical causation, competent medical evidence
to the effect that the claim is plausible or possible is required
to establish a well-grounded claim. Grottveit v. Brown, 5 Vet. App.
91, 93 (1993). Lay assertions of medical causation, or
substantiating a current diagnosis, cannot constitute evidence to
render a claim well grounded under 38 U.S.C.A. 5107(a) (West 1991);
if no cognizable evidence is submitted to support a claim, the
claim cannot be well grounded. Id. While the veteran is competent
to describe thyroid-related symptoms, a diagnosis and an analysis
of the etiology regarding such complaints requires competent
medical evidence and cannot be evidenced by the veteran's lay
testimony. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard the post service medical records show that beginning
1995 the presence of an enlarged thyroid was reported on several
occasions. However, in April 1999, the VA examiner stated that the
findings associated with the thyroid scan in 1997 were just a
variation of normal. The examiner's diagnosis was that there was no
thyroid disease. The examiner further reported that the evidence
and

7 - 

the veteran's history indicated that there had never been an
established diagnosis of thyroid disease. The Board is aware that
the VA examiner did not have the opportunity to review the findings
of the March 1999 private general examination, which showed an
enlarged thyroid. However, the private report does not contain a
diagnosis of thyroid disease. Also the VA examination is the most
current evaluation of record, having been completed approximately
two weeks following the private evaluation. The Board has
considered that statement by the representative concerning
obtaining medical records from the SSA. However, any such records
would predate the April 1999 examination it would not be of any
significant probative value.

Accordingly, it is the Board's judgment that without current
medical showing the presence thyroid disease, service connection
must be denied.

Increased Rating

Initially, the Board finds that the veteran's claim for an
increased rating is well grounded, in that he has presented a
plausible claim. 38 U.S.C.A. 5107(a) (West 1991). Murphy, supra.
Pursuant to 38 U.S.C.A. 5107(a) (West 1991), the Board is obligated
to assist the veteran in the development of his claim. Upon a
review of the record, the Board finds that all of the evidence
necessary for adjudication of his claim has been obtained. In
particular, all relevant VA and treatment records have been
obtained, and the veteran was afforded a VA examination to assess
his pertinent, to this current appeal, disability. A claim that a
disorder has become more severe is well grounded where the disorder
was previously service-connected and rated, and the claimant
subsequently asserts that a higher rating is justified due to an
increase in severity since the original rating. Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992). Therefore, the duty to
assist the veteran, as mandated by 38 U.S.C.A. 5107(a) (West 1991),
has been satisfied.

Where entitlement to VA compensation has already been established
and an increase in the disability rating is at issue, the present
level of disability is of

- 8 -

primary concern. Although a review of the recorded history of a
disability is necessary in order to make an accurate evaluation,
see 38 C.F.R. 4.41, 4.42 (1999), the regulations do not give past
medical reports precedence over current findings. Francisco v.
Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements which
reflect the average impairment of earning capacity occasioned by
the state of a disorder. 38 U.S.C.A. 1155 (West 1991). Separate
rating codes identify the various disabilities. 38 C.F.R. Part 4
(1999). An evaluation of the level of disability present also
includes consideration of the functional impairment of the
veteran's ability to engage in ordinary activities, including
employment, and the effect of pain on the functional abilities. 38
C.F.R. 4.10 (1999). Also, where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (1999).

The veteran asserts that she experiences tenderness when pressure
is applied over the scar. She also asserts that swallowing, motion
of the neck, or pressure over the scar causes discomfort.

Service connection for scar residuals, characterized as
"postoperative scar, residual of in-service thyroglossal duct cyst
removal," was granted by the Board in May 1996. A May 1996 rating
decision assigned a 10 percent rating evaluation was assigned for
the scar under Diagnostic Code 7800. The 10 percent rating assigned
has remained in effect since that time.

A VA examination was conducted in January 1993. The clinical
history reflects that the veteran underwent surgery in 1975 at Fort
Sill Army Hospital for the removal of a thyroglossal duct cyst. She
stated that she had gotten along nicely following this procedure.
The examination showed a 2.5 centimeter (cm) scar at the level of
the larynx in a transverse plane which was consistent with the
removal of a thyroglossal duct cyst. Slight thickening beneath the
scar was reported. There were

- 9 -

no masses. The thyroid was not palpably enlarged. There was a
complaint of tenderness over the thyroid. The diagnosis was, in
pertinent part, residuals of surgery for thyroglossal duct cyst
characterized by history and physical findings.

The veteran received treatment at VA and private facilities from
1992 to 1999, for various disorders. The veteran testified in
February 1997 that she experienced constant pain under her chin in
the area of the scar as well as a feeling of tenderness and
fullness. She also provided testimony at a hearing conducted in
November 1997, where it is noted that her husband also testified in
the course of the hearing. The veteran's husband testified that the
veteran had always had a thickness in her neck in the area of the
scar ever since he had known her, which, was noted to be
approximately 4 years.

A VA examination was conducted in April 1999. The examiner noted
that on examination considerable adipose tissue in the subcutaneous
location anterior to the thyroid was detected. The examiner
deferred to a dermatology examination for a description of the scar
that was left from the excision of the thyroglossal duct cyst.

A VA dermatological examination was conducted in June 1999. The
veteran reported having had surgery at the age of 13 for the
removal of a thyroglossal duct cyst, and again undergoing the same
procedure in 1976 during her period of military service.
Examination showed a transverse scar located in the submandibular
area and anterior to the angle of the jaw on either die. It was
noted to measure 4 cm in length transversely and approximately 2.5
cm in width. Very slight hypopigmentation was noted. The scar was
not fixed or thickened. No evidence of keloid was described. The
scar did not involve the floor of the mouth and no adenopathy was
shown. Normal range of neck motion was described by the examiner.
It was noted that the veteran complained of tenderness when
pressure was applied over the scar. She added that swallowing,
motion of the neck, or pressure over the scar caused discomfort.
The diagnosis was postoperative scar from thyroglossal duct
cystectomy; no limitation of motion or loss of function due

- 10 - 

to the scar. Three color photographs of the veteran's scar were
taken in conjunction with the June 1999 VA examination and have
been examined by the Board.

The Board notes that the veteran's statements and testimony
describing her symptoms involving her service-connected scar are
considered to be competent evidence. Espiritu, supra. However,
these statements must be viewed in conjunction with the objective
medical evidence.

The VA determines disability evaluations through a schedule of
ratings, which is based on the average impairment of earning
capacity resulting from specific service-connected disabilities.
See 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1 (1999). The veteran
has been evaluated under 38 C.F.R. 4.118, Diagnostic Code 7800.
Diagnostic Code 7800 concerns the evaluation of scars, which are
disfiguring, and involve the head, face, or neck. A 10 percent
rating is warranted for scars which are moderately disfiguring, and
a 30 percent evaluation is for application for severe scars,
especially if producing a marked and unsightly deformity of the
eyelids, lips, or auricles.

Scar may also be evaluated under Diagnostic Codes 7803, 7804, and
7805. 7804 (1999). Scars, which are superficial and poorly
nourished, which repeatedly ulcerate, warrant a 10 percent rating
under Diagnostic Code 7803. Scars, which are superficial and tender
and painful on objective demonstration, warrant a 10 percent rating
pursuant to Diagnostic Code 7804. Under Diagnostic Code 7805 scars
may be rated based upon the limitation of function of the affected
part.

The recent VA dermatologic examination shows that, while the
veteran complained of tenderness when pressure was applied to the
scar, the veteran's service-connected scar was not noted to cause
any functional impairment. Hence, a higher rating under Diagnostic
Code 7805 is not warranted in this instance. While the examiner
noted that the scar involved very slight hypopigmentation, it was
not observed that the scar was, in any respect, severely
disfiguring. In addition, the Board, following its observation of
the above-mentioned 3 color photographs, is not of the opinion

that the veteran's scar is severely disfiguring. Accordingly, it is
the Board's judgment that an increased rating is not warranted.

The Board also finds that the clinical data, which has been
assembled in connection with the veteran's claim, particularly the
recent VA examination, adequately portrays the extent of functional
impairment attributable to the veteran's scar residuals pursuant to
38 C.F.R. 4.40, 4.45, 4.59 (1999). See also DeLuca v. Brown, 8 Vet.
App. 202 (1995). In rendering this determination, the Board has
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 as
required by the Court in Schafrath v. Derwinski, 1 Vet. App. 589
(1991). However, no potentially applicable provision provides a
basis for a rating in excess of 10 percent for the thyroglossal
cyst excision scar residuals.

ORDER

Service connection for a thyroid disease is denied.

Entitlement to an increased rating in excess of 10 percent for a
neck scar, residual of thyroglossal cyst excision, is denied.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

- 12 -



